DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Upon the final office action, applicant filed an RCE with amended independent claims, which provides more limitations, with combination of the existing features claims : “A method of landing an aircraft & a landing gear assembly of an aircraft , comprising: applying an electrical charge to a landing gear of the aircraft; measuring a discharge rate of the electrical charge from the landing gear; determining contact of the landing gear with a surface from the discharge rate; and 
determining a type of surface 
in contact with the landing gear 
based on a comparison of the discharge rate 
to a plurality of predetermined discharge rates, 
each of the plurality of predetermined discharge rates corresponding to a different type of surface, 
 (See independent claims 1 & 9)

Prosecution of the claims, search results revealed that the subject claim elements may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1 & 9 limitations.

Therefore, Applicant’s arguments, see Applicant Amendment And Response, pages 5-10, filed on 09/23/2021, with respect to independent claims 1 & 9 have been fully considered and are persuasive. The rejection of independent claims 1 & 9 has been withdrawn.

Some of the closest prior art found on search;
McCoskey; William R. et al.	US 20080258014 A1	AIRCRAFT KINETIC LANDING ENERGY CONVERSION SYSTEMPOH; 
Remarks: Discloses a method and system for recovery, storage, and use of kinetic braking energy using wheel-mounted motor/generators to transform kinetic stopping energy into electric energy for transfer through an inductive coupling to an energy recovery and storage system.
However, fails to disclose the claim elements stated at step 1 above.

Thompson; Richard C. et al.	US 20150037624 A1	System and Method of Cell Block Voltage Analytics to Improve Balancing Effectiveness and Identify Self-discharge Rate
Remarks: Discloses battery systems in an information handling system.
However, fails to disclose the claim elements stated at step 1 above.

SUNDARA-RAJAN; Kishore	US 20170255293 A1	FORCE SENSING USING CAPACITIVE TOUCH SURFACES
Remarks: Discloses a method identifying contact with & a location of the contact on the surface of the touch-sensitive input device, and calculating a change in a mutual capacitance in a sensor module disposed below the surface.
However, fails to disclose the claim elements stated at step 1 above.

O'Flaherty; Rowland Wilde et al.	US 20190250640 A1	AERIAL VEHICLE TOUCHDOWN DETECTION
Remarks: Discloses a technique for touchdown detection during autonomous landing by an aerial vehicle.
However, fails to disclose the claim elements stated at step 1 above.

Suokas; Aki	US 9586694 B2	Safety arrangement for aircraft and method for determining type of the landing surface for an aircraft
Remarks: Discloses a safety arrangement and a method for determining the type of the landing surface for an aircraft. 
However, fails to disclose the claim elements stated at step 1 above. 

WANG; Mingyu	US 20200317338 A1	UNMANNED AERIAL VEHICLE, CONTROL SYSTEM AND METHOD THEREOF, AND UNMANNED AERIAL VEHICLE LANDING CONTROL METHOD
Remarks: Discloses an unmanned aerial vehicle control system & control method, and landing control method.
However, fails to disclose the claim elements stated at step 1 above.


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1, 3-9 & 11-15 are allowed.
a. Claims 1 & 9 are allowed independent claims.
b. Claims 3-8 are allowed due to dependencies to the allowed claim 1.
c. Claims 11-15 are allowed due to dependencies to the allowed claim 9.


Invention Drawings:


    PNG
    media_image1.png
    558
    1096
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    639
    1087
    media_image2.png
    Greyscale
          
                  
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665